Citation Nr: 0400666	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reinstatement of a fee-basis outpatient 
medical care authorization card.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 2002 by 
the Medical Administration Service (MAS) of the Department of 
Veterans Affairs Medical Center (VAMC) in Shreveport, 
Louisiana.  


REMAND

Following a review of the claims file, the Board finds that a 
remand is necessary.

The veteran contends that he was approved by VA for fee-basis 
outpatient care in August 1981, and for more than 20 years 
has received continuous care and medication from private 
health care providers outside the VAMC.  The veteran claims 
that he should continue to receive private treatment, as use 
of VA medical facilities creates undue hardship for receiving 
care for multiple service-connected disabilities, to include 
the distance and time involved for transportation to the 
nearest VAMC or outpatient facility.  

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, in May 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion interpreting the Federal Circuit decision in DAV v. 
Secretary, supra.  The General Counsel held, in essence, that 
(1) the DAV decision does not prohibit evidentiary 
development by the Board, and the Secretary may expressly 
delegate such authority to the Board by new regulations; (2) 
the DAV decision does prohibit the Board from rendering a 
final decision based upon newly obtained evidence without the 
appellant's first waiving initial consideration of any such 
evidence by the RO; (3) the DAV decision does not prohibit 
the Board from issuing the duty-to-assist notice required by 
the VCAA in 38 U.S.C.A. § 5103(a), and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; and (4) the Board is not required to identify 
and readjudicate any claims decided by the Board under the 
now invalidated regulations before the DAV decision, although 
VA must review the claim if requested information or evidence 
is submitted within one year after the date of the request.  
VAOPGCPREC 1-2003 (May 21, 2003).

The record also reflects that the RO has not provided the 
veteran with any notice of the VCAA provisions and, 
therefore, has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), 
as to retroactivity of the VCAA regulations.

Moreover, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV v. Secretary, 
supra.  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  But see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. §§ 5102, 5103), 
which essentially overruled the PVA precedent.

The Board also finds that additional evidentiary development 
is warranted.  The veteran's claims folder has not been 
associated with the record on appeal.  The appellate record 
currently before the Board appears to consist of the 
veteran's basic MAS file, which includes copies of selected 
documents concerning the appeal prepared by the MAS.  
However, all records necessary for a decision on this appeal 
have not been associated with the MAS file.  For instance, 
although the veteran has mentioned that he has several 
service-connected disabilities, the available file makes no 
specific mention of any of them.  Moreover, while a copy of 
the January 2003 SOC is in the claims file, the February 2002 
fee basis examination report, upon which his fee-basis card 
was cancelled, is not in the record.  The Board requires 
copies of such records in the claims file to ensure that the 
decision on the issue on appeal is based upon as complete a 
record as possible.

The MAS also should obtain a medical opinion that addresses 
the criteria set out in 38 U.S.C.A. § 1703 (West 2002) and 38 
C.F.R. §§ 17.50 (2003).  In this regard, while the record 
reflects that the veteran's claim was denied on the basis 
that he has access to the Shreveport, Louisiana, VA Medical 
Center or to a local outpatient clinic, the SOC does not 
provide any reasons or bases as to how this determination was 
made.  Moreover, there is no indication that consideration 
was given to the nature of the veteran's service-connected 
disabilities and whether or not the Shreveport VA Medical 
Center, or VA outpatient clinics, have the ability to provide 
adequate treatment for his service-connected disabilities.  
In this regard, the veteran is also urged to provide medical 
documentation of any specialized treatment received from his 
fee-basis provider, which is required for treatment of his 
service-connected disabilities.  

The MAS should also undertake any other indicated development 
and/or notification action in accord with the VCAA before 
readjudicating the matters on appeal.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The VAMC/MAS should contact the 
veteran for additional information 
pertaining to the nature and extent of 
treatment, which he was receiving on a 
fee-basis.  He should be asked to provide 
the information necessary to obtain those 
records, and a release form for those 
records should be furnished.  He should 
be advised that the submission of a 
medical statement from his fee-based 
provider explaining the nature and extent 
of treatment of the veteran's service-
connected disabilities, including any 
specialized treatment provided, might 
prove helpful.  

2.  The VAMC/MAS should review the entire 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2002)) is fully satisfied, to 
include providing the veteran with notice 
of the VCAA provisions and including 
consideration of those provisions in a 
Supplemental Statement of the Case.  In 
addition, the MAS should associate the 
veteran's full claims folder, and the 
February 2002 fee basis examination 
report, with the MAS file.

3.  After completion of items 1 and 2 
above, the VAMC/MAS should arrange to 
have a physician review the record, 
including the MAS folder.  Following a 
review of the documents in the file, the 
physician should provide an opinion as to 
whether:  (1) the VA Medical Center in 
Shreveport, LA, or VA outpatient clinics 
in the vicinity have the facilities to 
provide necessary care and services for 
the veteran's service-connected 
disabilities or whether such services 
must be obtained from a private treatment 
provider; (2) the veteran has geographic 
access to the VA Medical Center in 
Shreveport, LA, or a VA outpatient 
clinic.  A complete rationale for any 
opinion expressed should be in the 
report.

4.  The VAMC/MAS should review the 
physician's opinion to ensure that 
requirements of the foregoing requests 
have been satisfied.  If they have not, 
the opinion should be returned for any 
corrective action.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the MAS should 
readjudicate the appellant's claims for a 
fee basis card.  Full reasons and bases 
for the determinations rendered should be 
provided.  If any benefit sought is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond with written or other 
argument before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until notified by the VAMC/MAS.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


